DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Pub: 20170048404) (applicant supplied reference) and in further view of Januszewski (US Pub: 2017/0090831). 	Regarding claim 1, Miura teaches: An apparatus comprising: a network interface to receive: a printer identifier identifying a printing device to which one or more print jobs, associated with a portable device, are to be released [p0043, p0044]; and a location associated with the portable device [p0047, p0048]; a memory including a pre-configured location of the printing device [fig. 1: 120, 105]; and a processor connected to the network interface and the memory, the processor to execute instructions stored in the memory [fig. 1: 125], the instructions to: when the location associated with the portable device and the pre-configured location of the printing device are within a given distance, release the one or more print jobs to the printing device; and when the .
Miura decides to print based on location of a portable device relative to a printer. Such a location relative to a position of the printer is an alternative way representing distance between the portable device and the printer.  Nevertheless, in the same field of endeavor, Januszewski also teaches: when the location associated with the portable device and the pre-configured location of the printing device are within a given distance, release the one or more print jobs to the printing device; and when the location associated with the portable device and the pre-configured location of the printing device are not within the given distance, prevent release of the one or more print jobs to the printing device [p0026, fig. 2].  Therefore, given Januszewski’s prescription on determining distance between a printer and a mobile and releasing a print job to the printer only if the distance is within a predetermined threshold, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to release a print job to the printer upon determination that the mobile is within a predetermined distance from the printer for user convenience. 
Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miura further teaches: The apparatus of claim 1, wherein the instructions are further to notify one or more of the portable device and an administrator device when commands to release print jobs are received from different locations 

Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miura tracks an identifier associated with the portable device, a location of the portable device, and a given time period when a print request is made: The apparatus of claim 1, wherein the instructions are further to notify one or more of the portable device and an administrator device when an identifier associated with the portable device is received in log-in data from different locations with a given time period [p0026].  

Claim 6 has been analyzed and rejected with regard to claim 1 and in accordance with Miura’s further teaching on: A non-transitory machine-readable storage medium encoded with instructions executable by a processor [p0019].
Regarding claims 8 and 10, the rationale applied to the rejection of claim 6 has been incorporated herein.  Claims 8 and 10 have been analyzed and rejected with regard to claim 3 and 5 respectively.

	Claim 11 has been analyzed and rejected with regard to 1.

Regarding claims 13 and 15, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 13 and 15 have been analyzed and rejected with regard to claim 3 and 5 respectively.

4.	Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Pub: 20170048404) (applicant supplied reference) and Januszewski (US Pub: 2017/0090831) and in further view of Aritomi (US 2016/0301815). 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miura in view of Januszewski does not notify user out of range distance between the mobile and the printer.  In the same field of endeavor, Aritomi teaches: The apparatus of claim 1, wherein the instructions are further to notify one or more of the portable device and an administrator device when the location associated with the portable device and the pre-configured location of the printing device are not within the given distance [p0090].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to notify user out of range distance between the mobile and the printer for reminding purpose.
Regarding claim 7, the rationale applied to the rejection of claim 6 has been incorporated herein.  Claim 7 has been analyzed and rejected with regard to claim 2. 
Regarding claim 12, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 2. 
5.	Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US Pub: 20170048404) (applicant supplied reference) and Januszewski (US Pub: 2017/0090831) and in further view of Kitada (US Pub: 2006/0092461). 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Miura and Januszewski further teach: The apparatus of claim 1, wherein the instructions are further to notify one or more of the portable device and an administrator device when commands to release the one or more print jobs to a different printing device are received [Miura: p0055 (The identification information of the image processing apparatus is notified.  Because printer’s identification information is tracked and notified, notification will be sent when a different printer is involved.); Januszewski: fig. 2: 220, 225 (A different matching printing device may be identified and notified.)].   
Miura notifies a time period but does not set a range of time period.  In the same field of endeavor, Kitada teaches: notify when commands to release the one or more print jobs to a different printing device are received within a given time period [p0070, p0395, p0397].  Therefore, given Kitada’s prescription on notifying print prevention within a given time period, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to notify and prevent printing when commands to release the print job to a different printing device are received within a given time period for blocking unauthorized user. 

Regarding claim 9, the rationale applied to the rejection of claim 6 has been incorporated herein.  Claim 9 has been analyzed and rejected with regard to claim 4.

Regarding claim 14, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 4.

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674